Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10, 11, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Bassman, (U.S. Patent No. 6,295,567) and McKnight (US 10,467,170) (currently sited) and in further view of Chandran et al. (US 2016/0366071), hereinafter referred to as Chandran.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
Referring to claim 1, Bassman discloses a chassis (chassis 203 in FIG. 2 and col. 4, line 44 - col. 5, line 7);front-end, comprising: a switchboard including an Ethernet switch, a processor, a Baseboard Management 5Controller (BMC), (A chassis detection circuit for detecting and determining the chassis type; Abstract; a chassis detection circuit for detecting the type of planar plate to which the circuit board is secured and for providing a signal indicative thereof; col. 3, lines 55-57) By detecting structural differences among the various planar plate types and providing a signal indicative of the differences, the present invention provides a system for allowing a computer system implementing a standardized system circuit board with standardized computer components and computer code to determine the chassis type and/or computer system type and execute operations accordingly; col. 3, lines 46-53; Circuit board 101 may be secured or attached to at least two types of planar plates with each planar plate type capable of being mounted and attached to at least one different chassis type...; col. 4, lines 9-43).
Regarding claim 10, Bassman teaches a method, comprising: receiving an Ethernet speed of a chassis at a Baseboard Management Controller (BMC) (A chassis detection circuit for detecting and determining the chassis type; Abstract; a chassis detection circuit for detecting the type of planar plate to which the circuit board is secured and for providing a signal indicative thereof; col. 3, lines 55-57) on a switchboard from the chassis (chassis 203 in FIG. 2 and col. 4, line 44 - col. 5, line 7); and informing, by the BMC, a storage device in the chassis connected to a chassis front-end of the Ethernet speed of the chassis, , (By detecting structural differences among the various planar plate types and providing a signal indicative of the differences, the present invention provides a system for allowing a computer system implementing a standardized system circuit board with standardized computer components and computer code to determine the chassis type and/or computer system type and execute operations accordingly; col. 3, lines 46-53; Circuit board 101 may be secured or attached to at least two types of planar plates with each planar plate type capable of being mounted and attached to at least one different chassis type...; col. 4, lines 9-43) 
Bassman does not appear to explicitly disclose wherein the chassis front-end includes a switchboard and a mid-plane connector or supports a first Ethernet speed and a second Ethernet speed.  
Nonetheless, McKnight discloses a mid-plane and a storage mid-plane each providing integrated routing between each of a plurality of drive connectors and bridge connections, Ethernet switch,and a BMC  as well known in the art. 
McKnight discloses a chassis front-end, comprising: a switchboard including an Ethernet switch, a processor, a 5BMC (624 or 630, Fig.6) , an input/output (I/O) mid-plane (104, col. 5,lines 4-16, col.6, lines 5-21, Figs. 1-4) being routed to the first compute module, the I/O mid-plane coupled to a first compute module; a bridge module interconnect (Switching device), the bridge module interconnect providing bridge connections to receive to two or more types of protocol bridge modules (Col. 2, lines 50-col. 3, lines 1-12, col. 5, lines 4-col. 10, lines 1-22).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to add McKnight’s well known structure design of having a mid-plane, storage mid-plane between an expander/switch/bridge module and a plurality of drive connectors in order to route data traffic between one or more servers/computer module thereby offering high performance and expanding the flexibility for Bassman’s system.
However, Chandran discloses a system that configures a processor to monitor Ethernet channel speed characteristic (i.e. have a speed logic) of a link during an active monitoring period. Specifically, Chandran supports monitoring an operating speed between Ethernet devices wherein the operating speed is one of any of a plurality of speeds.  (Chandran, [0005-0018, 0035, 0038-0041])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Chandran's teaching of having a speed logic configuration to inform the an Ethernet device connected to another Ethernet device of the current Ethernet speed wherein the system supports of a plurality of operating speeds into the BMC chassis of Bassman-McKnight. Doing so would offer high performance and expand the flexibility for Bassman-McKnight’s system by monitoring the link health and status by making a speed choice decision based on partner capability. 
As per claims 2 and 11, Bassman-McKnight in view of Chandran teaches wherein the at least one storage device includes at least one Solid State Drive (SSD).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement the teachings of a high availability dual server system in order for the Non-Volatile Memory Express (NVMe) peripheral component interconnect express (PCIe) solid state drives (SSD) to offer high performance for Bassman-McKnight in view of Chandran's system.
As per claims 7 and 16, Bassman-McKnight in view of Chandran wherein the mid-plane further includes a wireless transmitter to transmit the speed of the chassis to the at least one SSD and chassis includes wirelessly transmitting the Ethernet speed of the chassis from the BMC to the SSD.  (Chandran, [0036]) 
15

10Allowable Subject Matter
Claims 3-6, 8,9, 12-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19 and 20 are allowed over the prior art.

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        December 4, 2021